                     Case 1:21-cv-02296-RA Document 10 Filed 05/05/21 Page 1 of 1
                                                     U.S. Department of Justice
           [Type text]
                                                                   United States Attorney
                                                                   Southern District of New York
                                                                   86 Chambers Street
                                                                   New York, New York 10007

                                                                   May 5, 2021

           VIA ECF
           Hon. Ronnie Abrams
           United States District Judge
           United States District Court
           40 Foley Square
           New York, New York 10007

                   Re:     Huang v. Renaud, et al., No. 21 Civ. 2296 (RA)

           Dear Judge Abrams:

                   This Office represents the government in this action in which the plaintiffs seek an order
           compelling U.S. Citizenship and Immigration Services (“USCIS”) to adjudicate their Application
           to Register Permanent Residence or to Adjust Status (Form I-485) and Refugee/Asylee Relative
           Petitions (Forms I-730). The Court has scheduled an initial conference in this case for May 14,
           2021, with pre-conference submissions due on May 7, 2021. See ECF No. 5. On behalf of the
           government, I write respectfully to request an on-consent extension of time of approximately two
           and one-half months to respond to the complaint (i.e., from May 24 to August 10, 2021). I also
           respectfully request that the May 14 initial conference be adjourned to the week of August 23,
           2021, or thereafter.

                  The extension is respectfully requested because USCIS conducted interviews today and
           approved the Form I-485 and one of the Forms I-730. However, the remaining Form I-730 requires
           an interview in China. The government anticipates that the requested extension will provide
           adequate time to transfer the required file to China and schedule the interview, and then to
           determine what next steps may be necessary with respect to the remaining Form I-730 or proceed
           to take adjudicative action, which potentially could render this action moot. This is the
           government’s first request for an extension of the deadline to respond to the complaint and to
           adjourn the initial conference. Plaintiffs’ counsel consents to these requests.

                   I thank the Court for its consideration of this letter.

Application granted. The government’s deadline to                  Respectfully submitted,
respond to the complaint is extended to August 10, 2021.
The telephone conference scheduled for May 14, 2021 is             AUDREY STRAUSS
adjourned to September 3, 2021 at 10:00 a.m. The parties           United States Attorney
shall submit the pre-conference letter by August 27, 2021.
                                                             By:    s/ Michael J. Byars
SO ORDERED.
                                                                   MICHAEL J. BYARS
                                                                   Assistant United States Attorney
___________________                                                Telephone: (212) 637-2793
Hon. Ronnie Abrams                                                 Facsimile: (212) 637-2786
05/06/2021                                                         E-mail: michael.byars@usdoj.gov
           cc: Counsel of record (via ECF)
